Title: Enclosure: John Mix, Junior, to John Chester, 5 October 1791
From: Mix, John, Jr.
To: Chester, John



New Haven [Connecticut] October 5th 1791
Respected Sir

I had the Honour of receving a Letter From you Dated 15th of September 1791 In which you are pleas’d to inform me of the Desire of the Secretary of the Treasury to be Inform’d Relative to the different Manufactories which are carried on in this State, and as Sir the object of your writing me is with regard to the Button Manufactory in which I am Engaged, I have therefore Sir herewith inclosed a short detail with regard to my first motives of Seting up the business of the Progress of the same and the Quantity and Quality made at different Periods, and the main Obstacles that appear to me to be a great Barr and almost unsurmountable difficulty of Bringing the Button Manufactory to great Perfection. I have also herewith Inclos’d a Sample of the Buttons that are made at our Factory and the Number and Prises. I have not sent a Sample of Each Number that we make, but such a number of them that any Person will have an Idea of the Sorts & Sizes there made.
If Sir I have hereby Communicated any thing that will be Serviceable to my Country and Accepable to you and the Secretary of the Treasury, I shall think myself amply compensated for the Trouble.
I am Sir with Esteam and Respect Your most   Obedient and very humble servant
John Mix Junr. Honoule. John Chester Esqr.
